Citation Nr: 0901738	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to April 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for sleep apnea and for a 
seizure disorder, and denied an increase above the then 
existing 30 percent disability rating for service-connected 
migraine headaches.  In a July 2008 rating decision, the RO 
increased the rating for migraine headaches to 50 percent.  
In an October 2008 Travel Board hearing at the RO before the 
undersigned Veterans Law Judge, the veteran indicated that he 
was satisfied with the increase to the 50 percent rating, and 
that he was no longer pursuing an appeal regarding the rating 
of that disability.

The issues of service connection for sleep apnea and a 
seizure disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an October 2008 Board hearing, prior to promulgation of a 
decision in the appeal for an increased disability rating for 
migraine headaches, the veteran communicated that he wished 
to withdraw that appeal.



CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal for an increased disability rating for migraine 
headaches have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The veteran appealed the February 2006 rating decision 
denying increase above the existing 30 percent disability 
rating for service-connected migraine headaches.  In a July 
2008 rating decision, the RO increased the rating for 
migraine headaches to 50 percent.  In the October 2008 Travel 
Board hearing, the veteran indicated that he was satisfied 
with the increase to the 50 percent rating, and that he no 
longer wished to pursue an appeal regarding the rating of 
that disability.  A written transcript of that hearing was 
prepared.  The Board finds that the veteran's statement, as 
documented in the hearing transcript, satisfies the 
requirements for withdrawing that appeal for an increased 
rating.  Thus, there is no remaining allegation of error of 
fact or law for appellate consideration, and that appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review that appeal, and it is dismissed.  As the appeal is 
dismissed, it is not necessary to discuss VA's duties to 
notify and assist the veteran with respect to the increased 
rating claim.


ORDER

The appeal for an increased disability rating for migraine 
headaches is dismissed.


REMAND

Additional evidence is needed regarding the claims for 
service connection for sleep apnea and a seizure disorder.  
The veteran contends that he began to have sleep apnea during 
service.  A man who roomed with the veteran during service 
reports that he often observed the veteran waking up gasping 
for air.  The veteran's service medical records reflect the 
veteran's reports of difficulty sleeping; but treating 
practitioners did not investigate or diagnose the sleep 
problems.  After service, the veteran's wife observed the 
veteran having breathing problems while sleeping.  In VA 
treatment, the veteran was diagnosed with sleep apnea.  The 
claims file does not contain any medical opinion as to the 
likelihood that the veteran's sleep apnea began during 
service.  The Board will remand the issue for a VA medical 
examination, with review of the claims file, and an opinion 
as to the likely etiology of the veteran's sleep apnea.  
38 C.F.R. § 3.159(c)(4).  

The veteran reports that his seizure disorder began during 
service.  The veteran's service medical records contain a 
November 1997 report of an emergency medical service 
treatment of the veteran for an apparent seizure.  In a 2008 
statement, the veteran's roommate during service reported 
that he called paramedics on two occasions when he observed 
the veteran having seizures.  VA medical treatment notes from 
1999 and 2001 reflect the veteran's reports that he had a 
seizure in approximately 1997.  In September 2003, the 
veteran reported having had seizures in May and September 
2003, with hospital treatment in September.  In 2004, a VA 
neurologist found that the veteran had a possible seizure 
disorder, and began the veteran on anti-seizure medication.  
The veteran had a seizure during VA hospital treatment in 
November 2005.  Treating neurologists have continued a 
diagnosis of seizure disorder, and treatment with medication.  
In January 2006, a VA neurologist indicated that there was no 
research to correlate seizures to migraines.  The claims file 
does not contain a clear medical finding or opinion as to the 
likelihood that the symptoms the veteran had during service 
were seizures, and that the current seizure disorder began 
during service.  The Board will remand the issued for a VA 
medical examination and file review to obtain opinions that 
address these questions.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
address the likely etiology of the 
veteran's current sleep apnea.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should state 
whether the veteran's symptoms during 
service, including those observed by the 
veteran's roommate, are consistent with 
the veteran's current sleep apnea.  The 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the current sleep apnea began during, or 
is otherwise causally related to, the 
veteran's service.

2.  Schedule the veteran for a VA 
neurological examination to address the 
likely etiology of the veteran's current 
seizure disorder.  The examiner must be 
provided with the veteran's claims file 
for review.  The examiner's review should 
include notes of emergency treatment of 
the veteran for a reported seizure during 
the veteran's service in November 1997.  
After examining the veteran and reviewing 
the claims file, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
current seizure disorder began during, or 
is otherwise causally related to, the 
veteran's service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matters that the Board has remanded.  The veteran has the 
right to submit additional evidence and argument regarding 
the remanded matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


